DETAILED ACTION
This action is responsive to communications filed on November 22, 2021. 
Claims 1, 2, 4, 7, and 10-13 are pending in the case. 
Claims 1, 4, and 7 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1, 2, 4, 7, and 10-13 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 4, and 7, the claimed invention is directed to a system, method, and medium for multilingual conversion of text data to speech data. Further, the claimed invention includes monitoring events relevant to text data displayed on a user interface of the electronic device, and wherein monitored events include selection and copying of the text data, receiving information about occurrence of at least one of said selection and copying of the text data displayed on the user interface of the electronic device  in response to receiving information about occurrence of at least one of said selection and copying of text data, determining whether the text data is in a language supported by the electronic device. Further, the claimed invention includes in an event the text data is determined to be in a language supported by the electronic device, triggering a user interface (UI) to display a first set of user interface icons on the user interface, and configuring the first set of user interface icons to enable the user to request for speech data corresponding to the text data 
	Relevant prior art of record includes Bodin et al., US Application Publication no. US 2009/0271175 (“Bodin”). Bodin teaches prompting a user to select a target language; receiving from the user a selection of a target language; translating the extracted text in the source language to translated text in the target language; converting the translated text to synthesized speech in the target language. Para. 0005. Further, includes prompting (312) a user (100) to select a target language. Prompting (312) a user (100) to select a target language may be carried out through the pop-up display of a GUI selection screen. Para. 0035. Further, includes translating (316) the extracted text (308) in the source language (310) to translated text (318) in the target language. Para. 0037. Further, include playing the synthesized speech converted from the translated text while displaying in a GUI text Para. 0055.
	Bodin, alone or in combination with other prior art of record, fails to teach or fairly suggest monitoring events relevant to text data displayed on a user interface of the electronic device, and wherein monitored events include selection and copying of the text data, receiving information about occurrence of at least one of said selection and copying of the text data displayed on the user interface of the electronic device  in response to receiving information about occurrence of at least one of said selection and copying of text data, determining whether the text data is in a language supported by the electronic device, in an event the text data is determined to be in a language supported by the electronic device, triggering a user interface (UI) to display a first set of user interface icons on the user interface, and configuring the first set of user interface icons to enable the user to request for speech data corresponding to the text data in English and in a second language selected by the user and supported by the electronic device respectively, in an event the text data is determined to be in a language not supported by the electronic device, trigger the user interface (UI) to display a second set of user interface icons on the user interface, the second set of user interface icons configured by said processor to enable the user to request for the speech data corresponding to the text data only in English and skip requesting the speech data respectively, trigger the user interface to selectively switch between displaying said first set of user interface icons and said second set of user interface icons, in response to the user selecting a predetermined user interface icon from the second set of user interface icons, selectively convert the text data into speech data in English
	Accordingly, the recited subject matter of claims 1, 4, and 7, is allowable.

Regarding claims 2 and 10-13, these claims depend from claim(s) 1 and 4, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:

	Miyabe et al., Design of Face-to-Face Multilingual Communication Environment for Illiterate People, LNCS 5623, pp. 283-292, 2009.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176